468 S.E.2d 304 (1996)
ISLE OF PALMS PEST CONTROL COMPANY, Respondent,
v.
MONTICELLO INSURANCE COMPANY, Petitioner.
No. 24388.
Supreme Court of South Carolina.
Submitted February 20, 1996.
Decided March 18, 1996.
*305 G. Dana Sinkler, of Warren & Sinkler, Charleston, for petitioner.
Carl H. Jacobson, of Uricchio, Howe, Krell, Jacobson, Toporek and Theos, P.A., Charleston, for respondent.
PER CURIAM:
Petitioner seeks a writ of certiorari to review the decision of the Court of Appeals in this case. Isle of Palms Pest Control Co. v. Monticello Ins. Co., ___ S.C. ___, 459 S.E.2d 318 (Ct.App.1994). We grant the writ on petitioner's Question I because it involves a novel question, deny the writ as to the remaining questions, dispense with further briefing, and affirm the decision of the Court of Appeals.
In Question I, petitioner challenges the Court of Appeal's holding that petitioner had a duty to defend and indemnify respondent in a third party action because respondent's failure to discover active termite infestation constituted a negligent inspection, and, therefore, any resulting damage to the home was an occurrence within the scope of the comprehensive general liability policy issued by petitioner. We agree with the reasoning and holding of the Court of Appeals on this issue. Accordingly, the decision of the Court of Appeals is
AFFIRMED.